Citation Nr: 0816568	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  98-05 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from May 1978 to August 1981, 
and from May 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied 
entitlement to service connection for schizophrenia.  

In August 2004, the Board remanded the case for further 
development, and the action requested in that remand has been 
accomplished to the extent possible.


FINDING OF FACT

A psychiatric disorder, currently diagnosed as schizophrenia, 
did not have its onset during active service, and is not 
related to an in-service disease or injury.


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as schizophrenia, 
was not incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant on August 2002, November 2003, and 
September 2004 that fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in February 2003, April 2004, and June 2007 
after one or more of the notices were provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

While the Board cannot locate a letter that advised the 
veteran of the bases for assigning ratings and effective 
dates, since the board has decided not to grant service 
connection for the veteran's claimed disability, remand for 
such notice is not required under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports, a 
medical expert opinion, and VA and private treatment records.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  Although the veteran has 
indicated that he made a worker's compensation claim and 
received VA treatment in Anaheim, California following 
service, VA does not have any records documenting such 
treatment and multiple efforts at obtaining relevant worker's 
compensation records have not resulted in the production of 
additional pertinent records.  Further efforts in this regard 
are not warranted.  38 C.F.R. § 3.159(c) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for a Psychiatric 
Disorder, to include Schizophrenia

Background

Service medical records do not reflect any complaints or 
treatment of a psychiatric disorder.  Psychiatric evaluations 
were normal in May 1981 and April 1982, and the veteran 
denied a history of any psychiatric symptoms.

A June 1996 medical statement from the National Center for 
Mental Health for the Republic of the Philippines reflects 
that the veteran was initially admitted for undifferentiated 
type schizophrenia on November 23, 1990, and that he was 
discharged in improved condition on January 2, 1991.

A March 1992 police report reflects that the veteran's mother 
reported the veteran as missing, noting that the veteran had 
been depressed lately and often disoriented.

A September 1994 private medical statement from Dr. Eduardo 
Maaba indicates that the veteran had been a maintenance man 
with Disneyland until sometime in 1987, when he was involved 
in an accident.  The veteran reportedly slipped while pulling 
a hose and fell to the cemented ground.  He sustained a 
contusion on his forehead but no loss of consciousness was 
reported.  About two months later, the veteran started to 
hear strange voices and felt there was something crawling on 
his skin.  He was hospitalized in Anaheim and later decided 
to go back to the Philippines sometime in August 1987.  The 
veteran was first evaluated by Dr. Maaba in 1988, at which 
time there was a diagnosis of schizophrenia, paranoid type.  
The veteran went back to the United States sometime in 1989, 
and then returned to the Philippines in December 1989.  

In a letter dated in January 1995, Dr. Maaba stated that the 
veteran joined the Marine Corps but was discharged for 
reasons the veteran refused to discuss.  After service, the 
veteran worked at Disneyland but later developed behavioral 
problems which prompted him to go back to the Philippines.  
He arrived back in the Philippines in April 1988, with 
noticeable psychiatric problems.  He was brought under Dr. 
Maaba's consultation and treatment, and after being 
hospitalized in November 1991, he was discharged in June 1991 
and subsequently went to work in Alaska.  When he returned to 
the Philippines in February 1993, he was observed to manifest 
abnormal behavior and in September 1994, was again evaluated 
by Dr. Maaba.  

Social Security Administration (SSA) records from July 1996 
reflect that the veteran was awarded SSA disability benefits 
at this time for a diagnosis of paranoid schizophrenia, 
effective from September 1991.

In the veteran's VA application for compensation, received in 
March 1997, the veteran stated that he had been suffering 
from mental illness since April 1988.

A private medical statement from Dr. Ramon Javier, dated in 
March 1997, reflects that the veteran had been under his care 
since September 1996 for schizophrenia, paranoid type, 
chronic.  

A private medical statement from Dr. Eduardo Maaba, dated in 
March 1997, reflects that the veteran was hospitalized at the 
National Center for Mental Health from August 24 to September 
12, 1996.  The diagnosis was schizophrenia, paranoid type.  

A May 1997 VA medical report from Dr. E.R. indicates that the 
veteran reported being confused during his post-service 
employment at Disneyland, and that he reportedly began 
hearing voices in 1989.  He later became convinced that there 
was a conspiracy against him, began to be violent, and was 
hospitalized at the University of California, Irvine, Medical 
Center.  After discharge in 1989, he went back to the 
Philippines.  He was subsequently hospitalized at the 
National Center for Mental Health in 1990.  He was 
hospitalized at the National Center for Mental Health once 
again in 1996, after which he was transferred to "UST."  
Mental status examination revealed an Axis I impression of 
chronic schizophrenia and history of polysubstance abuse.

At the veteran's personal hearing in April 1998, the veteran 
testified that he was involved in some kind of trouble with 
the police prior to April 1988.

In a medical statement, dated in October 2000, after noting 
that the veteran underwent pressures of hectic training and 
preparations, changing schedules, rapid deployment, early 
morning calls and discrimination from his supervisors during 
service, Dr. E.R. concluded that the veteran's schizophrenia 
was the result of his military service.  She stated that the 
schizophrenia became clearly manifested sometime in 1988-
1989, but that paranoia, which was one symptom of 
schizophrenia, was already evident during his military 
service, when he had feelings of being talked about.  It was 
also manifested during his time at Disneyland, when he felt 
that the whole world was against him.  Dr. E.R. felt that 
these feelings would also be the result of his drug intake 
that was heavy at that time, noting that drugs could give 
rise to feelings of paranoia similar to schizophrenia.  The 
process of development of schizophrenia would be slow with 
many factors involved.  In this case, the military service 
was one factor, a clear source of stress.  The drug intake 
was a big factor, as was the veteran being a foreigner in the 
United States.  Other factors included a low tolerance for 
stress, genetic factors, family background, and development, 
etc.  The doctor concluded that a combination of factors gave 
rise to the schizophrenia.

In a medical report from the National Center for Mental 
Health, dated in October 2002, it was indicated that the 
veteran's condition began in 1990, when he was noted to 
exhibit behavioral oddities such as talking to himself, 
impaired sleep, and restlessness.  Based on the history, 
observations, and physical, neurological, and mental status 
examinations, the veteran was found to be suffering from a 
mental disorder classified as schizophrenia of the 
undifferentiated type.  

In an addendum opinion, dated in April 2004, Dr. E.R. noted 
her review of the veteran's claims file, and that there was 
no medical evidence found from his service records from 1979 
to 1984 that would show any symptom, evidence, or treatment 
of schizophrenia.  She further indicated that although the 
veteran claimed that his paranoia started in the military at 
the time of her May 1997 psychiatric evaluation, service 
records did not show any behavioral problems, complaints, 
consultations or treatment sought for this condition.

In another opinion, dated in May 2005, Dr. E.R. again noted 
her review of the veteran's claims folder.  It was her 
opinion that the symptoms of schizophrenia developed 
gradually from the time the veteran was in the service, 
because the veteran claimed to have been highly stressed, and 
had feelings of being talked about and discriminated against.  
He was also noted to be involved with substance abuse in 
order to cope.  However, the examiner again indicated that 
these details were taken from the veteran in May 1997.  The 
records did not shown any evidence of psychiatric 
consultations or any behavioral problems during military 
service or even soon thereafter.  She noted that the earliest 
psychiatric treatment on record was in 1996.  

In this case, after noting that schizophrenia was 
multifactorial, Dr. E.R. stated that one of the stresses 
cited by the veteran was military life, and that it was her 
opinion that his military life was one of the stressful 
factors that contributed to the development of his 
schizophrenia.  It was Dr. E.R.'s further opinion that it was 
as likely as not that the veteran's schizophrenia had its 
onset during active military service.  

In January 2008, the Board received a medical expert opinion 
from Dr. J.P.  Dr. J.P. also reviewed the veteran's claims 
folder.  He noted that there was no documentation of any 
relevant treatment during the veteran's service or within a 
period of one year following discharge.  He further noted 
that separation examination did not cite any psychiatric 
problems, and that psychiatric symptom review was found to be 
normal.  Dr. J.P. carefully analyzed Dr. E.R.'s report from 
her examination in May 1997, noting that it did not 
acknowledge a review of the claims folder and relied on the 
veteran's report of medical history.  Dr. J.P. also pointed 
out how Dr. E.R. did not provide any rationale that military 
was a stressor in the veteran's development of schizophrenia, 
other than his self report.  Dr. J.P. also thought it 
important to note that there was nothing cited that indicated 
that the veteran's military service was particularly 
stressful, that traumatic events occurred, or that there was 
anything about the veteran's military service that would be 
considered significantly unusual to list it as an Axis IV 
stressor.  

It was Dr. J.P.'s opinion that military service in and of 
itself was not a causative factor in the development of a 
psychotic psychiatric illness.  In fact, most individuals who 
developed schizophrenia would have developed the disorder 
regardless of whether or not they served in the military.  
Dr. J.P. also point out that there was no discussion in Dr. 
E.R.'s examination report on the veteran's ability to obtain 
subsequent employment or complete education and training 
programs during a four year period prior to discharge.  Dr. 
Peter's also noted how the veteran had variously reported the 
date of onset of his condition.  Present in the claims folder 
was documentation of the veteran's first psychiatric 
hospitalization in November 1990.  Statements from Dr. Maaba 
placed the onset of symptoms in 1987 and 1988.  Dr. J.P. went 
on to give examples of how the opinion of Dr. E.R. was 
speculative and lacked any rationale.  Dr. J.P. also 
disagreed with her assertion that drug use was a sign or 
symptom of schizophrenia.  According to the applicable 
criteria found in Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), Dr. J.P. noted how impairment 
needed to be demonstrated from the onset of symptoms in one 
or more major areas of functioning and that the continuous 
signs of the disturbance had to be present for 6 months.  

Dr. J.P. concluded that there was no documentation to support 
the veteran's contention that the onset of his schizophrenia 
occurred during military service or within a period of one 
year of service discharge; that the psychiatric opinion 
provided by Dr. E.R. was speculative in nature and not 
supported by medical documentation; that there was 
documentation in the record that the earliest date of 
examination was 1988, and that the first psychiatric 
hospitalization was in 1990; that there was medical record 
documentation that multiple other clinicians cited the onset 
of the veteran's condition as 1990, and only one clinician 
cited onset during military service; and that "the 
preponderance of evidence present in the claims folder does 
not establish a relationship between the veteran's period of 
military service, and the subsequent development of his 
psychiatric disorder."  It was the opinion of Dr. J.P. that 
it was not likely (not at least as likely as not) that the 
veteran's psychiatric disorder had its onset during military 
service or within one year of discharge from military 
service.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has carefully reviewed the evidence of record in 
this matter and would like to first point out that the record 
reflects multiple and recent diagnoses of schizophrenia, and 
that the initial requirement of a current disability has 
therefore been met.  

However, as has been made clear to the veteran during the 
pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or a period of one year following service.  

In this regard, the primary opinion in support of the claim 
is that of Dr. E.R..  There are records from private 
physicians that variously report the date of onset of the 
veteran's disease, but as none of these providers place the 
date of onset of the veteran's schizophrenia as military 
service or a period of one year following service; the only 
evidence of record that could establish service connection in 
this case would be that of Dr. E.R..  

The Board's review of Dr. E.R.'s opinion, however, reflects 
that it is deficient in several important respects.  First, 
the Board finds that by Dr. E.R.'s own admission, she has 
based her opinion on the veteran's report of stress during 
military life which is otherwise not corroborated by anything 
in the veteran's service medical records.  Unfortunately, in 
this case, due to the veteran's inconsistent reporting of the 
date of onset of his condition, he is not shown to be a 
credible historian, and thus, an opinion based on his 
statements alone are not found to carry very much weight.  
The Board finds that the veteran's statements about in-
service symptomatology are not credible, in the light of the 
service medical records, which were made contemporaneous to 
service and contain normal psychiatric evaluations in 1981 
and 1982 and the veteran's denial of a history of any 
psychiatric symptoms at that time.  In addition, there is 
plenty of evidence that is substantiated in the service 
medical records that Dr. E.R. fails to address, such as the 
normal psychiatric findings during service, and the fact that 
the veteran was able to complete training, and obtain initial 
post-service employment without being hampered by any 
symptoms associated with schizophrenia.  The Board is also 
persuaded by the observations and criticisms of Dr. J.P. in 
his medical expert opinion from January 2008.  Dr. J.P. not 
only disagrees with the premise that military life caused the 
onset of the veteran's schizophrenia, but goes further, and 
effectively points out how DSM-IV requires that impairment 
needs to be demonstrated from the onset of symptoms in one or 
more major areas of functioning and that the continuous signs 
of the disturbance need to be present for 6 months, and this 
is not shown in the record.  In fact, as noted above, the 
evidence instead reflects normal findings at service and that 
the veteran was able to obtain employment with Disneyland and 
apparently maintain his position for some time before he 
began to manifest relevant symptomatology.

To summarize, the Board finds that the evidence does not 
support the fact on which Dr. E.R. bases her opinion, i.e., 
that the veteran's life in the military was sufficiently 
stressful to have been one of the factors that led to the 
development of his schizophrenia.  Thus, as it is based on an 
inaccurate factual premise, it is of little, if any, 
probative value.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

The Board further agrees with the opinion of Dr. J.P. to the 
extent he finds that Dr. E.R. does not provide a rationale 
for her opinion and that it is largely based on speculation.  
More specifically, in her original opinion, she merely 
accepts the veteran's assertion that military life was 
stressful and concludes that because schizophrenia is 
multifactorial, there must have been a relationship between 
military service and the development of the disease.  
However, even if the Board were to agree with this premise 
(which it does not as noted above), she offers no rationale 
as to how military life caused this particular veteran's 
schizophrenia.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

Moreover, after acknowledging that there was nothing in the 
record that demonstrated relevant complaints or treatment, in 
her more recent supplemental opinions, she now asserts that 
the veteran had feelings of being talked about and 
discriminated against, without pointing out a single 
representative episode during service.  Dr. J.P. has also 
effectively disputed Dr. E.R.'s opinion regarding the 
veteran's drug use, and even if the Board were to accept Dr. 
E.R.'s statement that the veteran used drugs because of the 
paranoia manifested by schizophrenia, Dr. J.P. pointed out 
that while paranoia may be a symptom of schizophrenia, this 
symptom by itself is not sufficient to diagnose the disease.  
And as noted above, the Board finds that the veteran's 
statements about suffering from psychiatric symptoms during 
service not to be credible.

In conclusion, in addressing the evidence in favor and 
against the claim, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore against the 
veteran's claim.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as schizophrenia, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


